 

ae

ra
. “

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Mosified) amas - 3 , oO Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
: Vv, : . . +, (For Offenses Committed On or After November 1, 1987)

 

 
 
    

 

   

 

 

 

 

 

 

 

 

 

 

 

Chloe S. Dillon ii Any
' Defendant's Attorney Le Peet Bl ai
REGISTRATION NO. 91863298 on
| DEC 05 2019
THE DEFENDANT: |
X pleaded guilty to count(s) | of Complaint Ob eK us DlaTrIg a0 ia
11 was found guilty to count(s) A
after a plea of not guilty.
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section ‘Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
( The defendant has been found not guilty on count(s)
CL] Count(s) dismissed on the motion of the United States,
IMPRISONMENT

' The defendant i 1s hereby. committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of} .

 

TIME SERVED CO _ days

DZ Assessment: $10 WAIVED & Fine: WAIVED
‘Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

L} Court recommends defendant be deported/removed with relative, charged in case

 

ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and.

. United States Attorney of any material change in the defendant's economic circumstances.

Thursday, December 5, 2019
Date of Imposition of Sentence

era EW Jos

- HONORABLE F. A. GOSSETT III .
UNITED STATES MAGISTRATE JUDGE.

Clerk’s Office Copy: 3:19-mj-24525

IS

 
